Citation Nr: 0103344	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  98-13 619	)	DATE
	)
	)

On certification from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for lumbosacral strain 
with degenerative changes at L5, currently evaluated as 20 
percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella



INTRODUCTION

The veteran served on active duty from June 1979 to November 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).  The Board remanded this matter 
to the RO in December 1999 for additional development.  The 
RO, having complied with the instructions on remand, returned 
the case to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's lumbosacral strain with degenerative 
changes at L5 is productive of severe symptoms with recurrent 
attacks, including pain, flare-ups, functional impairment, 
decreased range of motion, decreased sensation, and 
radiculopathy.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent for lumbosacral 
strain with degenerative changes at L5 have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5293 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran believes that his lumbosacral strain is more 
disabling than currently evaluated.  As to the veteran's 
claim for an increased rating, the Board finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for an equitable resolution of the issue 
on appeal has been obtained.  Specifically, the VA provided 
the veteran with a timely and comprehensive examination, 
obtained all relevant treatment records, and afforded him a 
personal hearing before the Board.  Therefore, the VA has 
fulfilled its duty to assist the veteran in developing facts 
that are pertinent to his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000); (to be codified at 38 U.S.C.A. 
§ 5103A).

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2000).  Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (2000).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2000).

The record shows that the RO originally granted service 
connection for lumbosacral strain with degenerative changes 
at L5 in a February 1995 rating decision and assigned a 10 
percent evaluation effective from December 1994.  The 
evaluation assigned to this disability was increased to 20 
percent effective from May 1996.  Subsequent rating decisions 
have confirmed and continued this evaluation.

In relation to the present appeal, VA treatment records show 
that the veteran underwent surgery described as left L5-S1 
microlumbar discectomy in November 1997.  The preoperative 
diagnosis was left S1 radiculopathy with left L5-S1 herniated 
disc.  It was noted that the veteran had a several month 
history of back pain and left leg pain that increased with 
activity and coughing.  He also had tingling and episodes of 
decreased strength of the left leg.  Following surgery, the 
veteran was noted to be doing well.  He reported some 
continued back pain, but decreased left leg pain.

In letters to the RO dated from April to October 1998, the 
veteran stated that his pain of the low back and legs 
worsened with activity, lifting, and walking.  He later 
reported that his pain was constant and impaired his daily 
activities.  He eventually complained that he could not sit 
or stand for more than 10 to 15 minutes without severe pain.  
He also could not lift, bend, stoop, or walk or drive for an 
extended period, without severe pain.

During a VA examination in August 1998, the veteran reported 
that his sensory loss had diminished since the surgery but 
that the pain had returned.  The pain was primarily located 
in the right hip and traveled to the ankle and foot.  It was 
aggravated by sitting more than 30 minutes or standing or 
walking more than 15 minutes.  He could lift a maximum of 30 
pounds and had flare-ups one to two times per week which 
lasted one day.  During these episodes, he could not tie his 
shoes.  The veteran received no specific treatment for his 
back and did not use an ambulatory aid.

Upon examination, the veteran could squat and toe and heel 
walk.  Straight leg raising was positive on the right at 40 
degrees.  Examination of the lower extremities was negative.  
Lumbosacral range of motion was 50 degrees of forward flexion 
with exacerbation of pain, 30 degrees of backward extension, 
30 degrees of lateral bending with pain, and 40 degrees of 
rotation.  The veteran was diagnosed with history of 
herniated nucleus pulpous of L5-S1 with history of surgical 
repair and recurrence of postoperative pain; bilateral lower 
extremity paresthesias, improved; and lumbago with bilateral 
radiculopathy, greater on the right.

In August 1998, the veteran was admitted to the VA Medical 
Center for chest pain and congestion.  He was also assessed 
with chronic back pain and physical examination noted some 
tenderness of the back that limited his range of motion.  The 
x-ray report of the lumbosacral spine showed minimal 
degenerative disc disease at L5-S1, with encroachment of the 
neural foramen.  There was also some encroachment at the L3-4 
and L4-5 levels.  The CT scan of the lumbar spine revealed a 
diffuse disc bulge at L3-4, a diffuse disc bulge at L4-5 with 
possible central herniated disc material, and proliferative 
bony changes inferior-posterior and left lateral L5 vertebral 
body that appeared to contour the thecal sac and narrow the 
left L5-S1 neural foramina. 

VA outpatient records show that the veteran was seen in 
November 1998 for chronic, worsening back pain.  He 
complained of pain along the left pelvic brim downward into 
the left buttocks.  Later in the month he presented with 
severe back pain that radiated down the right leg and foot.  
It was noted that he was overweight and that he did not 
appear to have difficulty ambulating in the waiting room.  It 
was also noted that the excessive pain was not consistent 
with radiculopathy related pain/paresthesia.  At another 
visit, the veteran stated that he could not tie his shoes and 
he wanted to discontinue the use of morphine.  He was advised 
against further surgery and given an ice pack and stretching 
instructions.  The following month, he was seen in the 
podiatry clinic because he could not care for his own nails 
due to back pain.  In January 1999, he continued to be 
assessed with chronic back pain but it was noted to be 
controlled with non-steroidal anti-inflammatory drugs.

An MRI of the lumbar spine in December 1998 revealed 
degenerative disc disease at L3-4, L4-5, and L5-S1.  At L4-5, 
a focal right paracentral inferior disc herniation was 
causing definite mass effect on the right L5 nerve root.  At 
L5-S1, a post-surgical change consistent with a left 
hemilaminectomy was present, and at L3-4, a diffuse 
concentric disc bulge with associated inferior annular tear 
was observed.  

Records from Our Lady of Bellefonte Hospital show that the 
veteran presented in the emergency room in June 2000 with low 
back pain exacerbated by moving furniture.  Physical 
examination found no point tenderness, negative straight leg 
raises, a decreased range of motion, and no decreased 
sensation or weakness of the lower extremities.  The 
following month, the veteran underwent a physical therapy 
evaluation that found decreased mobility and function, along 
with constant pain.  The symptoms were believed to be 
consistent with a herniated disc.  Decreased sensation in the 
L5/S1 distribution of the left lower extremity was also 
noted.  Associated progress notes show that the veteran's 
pain decreased with continued therapy.

The veteran appeared at a personal hearing before the 
undersigned Board Member in December 2000.  He testified that 
he had constant back pain and flare-ups.  When he had flare-
ups, he could not tie his shoes, dress himself, or bend over.  
Before surgery, he had intermittent pain but now it was 
constant.  He claimed that he sometimes lost control of his 
bowels when his pain was severe.  The pain affected his daily 
functioning and his ability to maintain employment.  He used 
Motrin daily and had learned physical therapy techniques.  He 
worked full-time as a janitor, mostly sweeping and buffing 
floors.  He missed a month of work approximately six months 
ago due to his back and had missed 2 or 3 days since that 
time.  He believed that his back prevented him from obtaining 
employment in his chosen field of occupational education. 

In a December 2000 letter, D. J. Cary II, D.C., stated that 
the veteran had presented in April 2000 with severe low back 
pain with radiation to both legs.  The pain was aggravated by 
prolonged static postures and some activities.  The veteran 
had used several rehabilitative exercise programs and had 
taken several medications.  The veteran's present diagnoses 
included failed back syndrome due to postsurgical scar, disc 
herniation at L4-5, sciatic radiculopathy, degenerative disc 
disease at L5-S1 with neural foraminal encroachment at L3-4, 
L4-5, and L5-S1, and lumbar spine dysfunction with 
instability.  Dr. Carey opined that the veteran was 
functionally limited in daily living and occupational 
activities.

The veteran's lumbosacral strain with degenerative changes at 
L5 has been assigned a 20 percent schedular evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).  
Under this Diagnostic Code, intervertebral disc syndrome is 
rated at 10 percent when it is characterized as mild and at 
20 percent when it is moderate with recurring attacks.  For 
an increased evaluation to 40 percent, it must be severe, 
with recurring attacks, with intermittent relief.  For a 
rating of 60 percent, which is the highest evaluation under 
this Diagnostic Code, the disability must be pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2000).  When a 
veteran's disability is rated under Diagnostic Code 5293, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (2000) should also be 
considered.  See Johnson v. Brown, 9 Vet. App. 7 (1996); 
VAOPGCPREC 36-97, 63 Fed. Reg. 31, 262 (1998).

Based upon the above subjective complaints and objective 
findings, the Board finds that the evidence of record 
supports the assignment of the next higher evaluation.  The 
veteran's lumbosacral strain is manifested by constant pain, 
recurrent flare-ups, and severe functional impairment.  The 
Board finds the veteran's complaints to be credible, as they 
are supported by x-ray, CT scan, and MRI findings.  The 
evidence clearly shows that the veteran is limited in his 
performance of daily activities, and is severely limited when 
he experiences a flare-up.  In addition, objective findings 
include disc bulge and herniation, decreased range of motion, 
and decreased sensation and radiculopathy into the lower 
extremities.

The Board is cognizant that the RO denied the veteran's 
claim, in part, because it found that only the degenerative 
changes at L5 were service connected.  The Board observes 
that current medical evidence shows that the veteran 
underwent a discectomy in November 1997 due to a herniated 
disc at L5-S1.  Thereafter, his symptomatology continued to 
worsen.  Diagnostic testing now shows degenerative disc 
disease at L5, as well as a focal right paracentral inferior 
disc herniation at L4-5.  The veteran's lumbosacral 
disability has been evaluated and treated as one disability 
by all medical professionals.  Accordingly, the Board finds 
that it cannot disassociate the symptomatology at the L5 
level from the other disc levels and, even if it were 
possible, the impairment at L5 appears to support the higher 
evaluation.

Nevertheless, the Board finds that the veteran is entitled to 
no more than a 40 percent evaluation because his lumbosacral 
strain does not exhibit symptomatology such as sciatic 
neuropathy, demonstrable muscle spasm, or absent ankle jerk.  
The Board has considered the application of alternative 
Diagnostic Codes but finds that none would afford a higher 
evaluation as the veteran's disability is not characterized 
as a vertebral fracture or unfavorable ankylosis.  See 
Diagnostic Codes 5285, 5286, 5289 (2000).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2000).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
lumbosacral disability has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(2000) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 40 percent for lumbosacral strain 
with degenerative changes at L5 is granted.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

